DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Pat. No. 8, 406, 615 hereinafter referred as Tanaka).
Regarding claim 52, Tanaka discloses a method for performing fast-access playback operations, the method comprising: 
storing a viewing history that includes a plurality of play positions within a media asset that are associated with user interactions (see col. 4 lines 44-52; col. 10 lines 33-43 and figure 9); 
receiving a user request to perform a fast-access playback operation while accessing the media asset (see figure 4 step 401 and col. 6 lines 45-52); 
while performing the fast-access playback operation at a first rate, determining whether a current fast-access playback position is within a threshold distance from a given one of the plurality of play positions stored in the viewing history (see figure 7 transition condition information table (URL described); see col. 1 line 62-col. 2 line 5 transitioning from reproducing back to displaying; see figure 1 return position determining unit); and 
slowing down the fast-access playback operation from the first rate to a second rate while the current fast-access playback position is within the threshold distance from the given play position (see col. 1 line 62-col. 2 line 12 portion of the multimedia content to be displayed when transitioning from reproducing back to displaying; return position obtained from transition condition table; see figure 7 example of transition information description; see figure 8 return condition and duration (duration presents a period, e.g. 100 seconds or longer is described or specified); see col. 9 line 61-col. 10 line 22; see also col. 10 lines 23-32 URL presented to the user for selection or can be default).
Regarding claim 53, Tanaka discloses monitoring the user interactions with the media asset while the user is accessing the media asset; identifying the plurality of play positions within the media asset that is each associated with one of the monitored user interactions, wherein the viewing history is stored based on the monitored user interactions (see col. 2 lines 53-59 and col. 7 lines 51-59), computing the threshold distance for slowing down the fast-access playback operation based on the second rate; and while performing the fast-access playback operation: comparing the current fast-access playback position, as adjusted based on the threshold distance, with each of the plurality of play positions stored in the viewing history; determining whether the current fast-access playback position, as adjusted based on the threshold distance, overlaps the given one of the plurality of play positions stored in the viewing history; and while the current fast-access playback position, as adjusted based on the threshold distance, overlaps the given play position (approaching the ending position), setting a value indicating a need to slow down the fast-access playback operation, wherein the slowing down of the fast-access playback operation from the first rate to the second rate is performed while the value indicating the need to slow down the fast-access playback operation is set (see figures 7 and 8 specifying or describing URLs including duration; duration presents a period, e.g. 100 seconds or longer is described or specified; see col. 9 line 61-col. 10 line 22;  col. 10 lines 23-32 URL presented to the user for selection or can be default; see also col. 1 line 62-col. 2 line 12 portion of the multimedia content to be displayed when transitioning from reproducing back to displaying; return position obtained from transition condition table and referring to transition table when transitioning).
Regarding claim 54, Tanaka discloses wherein monitoring the user interactions comprises determining whether a user request to perform a media guidance function is received while the user is accessing the media asset, wherein the playback function includes at least one of a fast-access playback operation, sharing the media asset, transmitting a social network communication to another user, and pausing the media asset (see figures 9 and 10; col. 6 lines 45-52 and col. 9 lines 38-46).
Regarding claim 55, Tanaka discloses the fast-access playback operation includes at least one of rewinding, fast-forwarding, and skipping segments (see figure 9).
Regarding claim 56, Tanaka discloses the threshold distance is proportional to a rate of the fast-access playback operation (see figures 7 and 9 and col. 9 line 59-col. 10 line 2).
Regarding claim 57, Tanaka discloses the threshold distance is selected from one of a plurality of threshold distances, further comprising: determining a duration of the media asset; partitioning the media asset duration into a plurality of segments; associating a first threshold distance of the plurality of threshold distances with a first segment of the plurality of segments; and associating a second threshold distance of the plurality of threshold distances with a second segment of the plurality of segments, wherein the second threshold distance is less than the first threshold distance (see figures 7 and 9 and also col. 9 line 2-col. 10 line 2).
Regarding claim 58, Tanaka discloses the first segment corresponds to an earlier play position than a play position of the second segment (see figures 7 and 9).
Regarding claim 59, Tanaka discloses receiving a user selection of a duration for slowing down a fast-access playback operation rate; and adjusting the threshold distance based on the duration selected by the user (see col. 10 lines 23-32).
Regarding claim 60, Tanaka discloses computing the threshold distance comprises: determining a number of frames being skipped per second based on the second rate; multiplying the number of frames being skipped per second by a predetermined duration to determine a fast-access buffer amount; and computing the threshold distance based on a function of the fast-access buffer amount (see col. 9 line 46-col. 10 line 21).
Regarding claim 61, Tanaka discloses computing the threshold distance comprises dividing the fast-access buffer amount in half, and wherein determining whether the current fast-access playback position, as adjusted based on the threshold distance, overlaps the given play position comprises: generating a fast-access playback window for the current fast-access playback position based on the computed threshold distance, wherein a first end of the fast-access playback window corresponds to a first amount of frames that precede the current fast-access playback position by the computed threshold distance, and wherein a second end of the fast-access playback window corresponds to a second amount of frames that follow the current fast-access playback position by the computed threshold distance; identifying play positions corresponding to the first and second ends of the fast-access playback window; and determining whether the given play position is between the first and second ends of the fast-access playback window to determine whether the current fast-access playback position, as adjusted based on the threshold distance, overlaps the given play position (see figures 7-9 , specifying various URLs and transition determining table; see figure 1 return position determining unit; see col. 1 line 62-col. 2 line 12; col. 8 line 65-col. 9 line 59; and col. 5 lines 21-34).
Regarding claim 62, Tanaka discloses selecting, as the given play position, one of the plurality of play positions corresponding to a latest point in the media asset (see col. 10 lines 36-59).
Regarding claim 63, the limitation of claim 63 can be found in claim 52 above. Therefore claim 63 is analyzed and rejected for the same reasons as discussed in claim 52 above.
Claim 64 is rejected for the same reason as discussed in claims 53 and 54 above.
Claims 65-71 are rejected for the same reasons as discussed in claims 55-61 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,701,447. Although the claims at issue are not identical, they are not patentably distinct from each other. See the reasons set forth below.
Regarding claim 52, the Patent Application claim 1 recites a method for performing fast-access playback operations, the method comprising: monitoring user interactions with a media asset while the user is accessing the media asset; identifying a plurality of play positions within the media asset that is each associated with one of the monitored user interactions; storing, based on the monitored user interactions, a viewing history that includes the identified plurality of play positions within a media asset; receiving a user request to perform a fast-access playback operation while accessing the media asset; performing the fast-access playback operation at a first rate; computing a threshold distance for slowing down the fast-access playback operation based on a second rate; and while performing the fast-access playback operation: comparing a current fast-access playback position, as adjusted based on the threshold distance, with each of the plurality of play positions stored in the viewing history; determining whether the current fast-access playback position, as adjusted based on the threshold distance, overlaps a given one of the plurality of play positions stored in the viewing history; while the current fast-access playback position, as adjusted based on the threshold distance, overlaps the given play position, setting a value indicating a need to slow down the fast-access playback operation; and slowing down the fast-access playback operation from the first rate to the second rate while the value indicating the need to slow down the fast-access playback operation is set.
Regarding claim 53, the Patent Application claim 1 recites the a method for performing fast-access playback operations, the method comprising: monitoring user interactions with a media asset while the user is accessing the media asset; identifying a plurality of play positions within the media asset that is each associated with one of the monitored user interactions; storing, based on the monitored user interactions, a viewing history that includes the identified plurality of play positions within a media asset; receiving a user request to perform a fast-access playback operation while accessing the media asset; performing the fast-access playback operation at a first rate; computing a threshold distance for slowing down the fast-access playback operation based on a second rate; and while performing the fast-access playback operation: comparing a current fast-access playback position, as adjusted based on the threshold distance, with each of the plurality of play positions stored in the viewing history; determining whether the current fast-access playback position, as adjusted based on the threshold distance, overlaps a given one of the plurality of play positions stored in the viewing history; while the current fast-access playback position, as adjusted based on the threshold distance, overlaps the given play position, setting a value indicating a need to slow down the fast-access playback operation; and slowing down the fast-access playback operation from the first rate to the second rate while the value indicating the need to slow down the fast-access playback operation is set.
Regarding claim 54 the patent application claim 2 recites the limitation of claim 54.
Regarding claim 55, the patent application claim 3 recites the limitation of claim 55. Regarding claim 56, the patent application claim 4 recites the limitation of claim 56. Regarding claim 57, the patent application claim 5 recites the limitation of claim 57. Regarding claim 58, the patent application claim 6 recites the limitation of claim 58.
Regarding claim 59, the patent application claim 7 recites the limitation of claim 59.
Regarding claim 60, the patent application claim 8 recites the limitation of claim 60.
Regarding claim 61, the patent application claim 9 recites the limitation of claim 61.
Regarding claim 62, the patent application claim 10 recites the limitation of claim 62.
Regarding claim 63, the patent application claim 11 recites the limitation of claim 63.
Regarding claim 64, the patent application claims 11 and 12 recite the limitation of claim 64.
Regarding claim 65, the patent application claim 13 recites the limitation of claim 65.
Regarding claim 66, the patent application claim 14 recites the limitation of claim 66.
Regarding claim 67, the patent application claim 15 recites the limitation of claim 67.
Regarding claim 68, the patent application claim 16 recites the limitation of claim 68.
Regarding claim 69, the patent application claim 17 recites the limitation of claim 69.
Regarding claim 70, the patent application claim 18 recites the limitation of claim 70.
Regarding claim 71, the patent application claim 19 recites the limitation of claim 71.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        June 4, 2022